ECO-020                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 12-4452
                                     _____________

                           In Re: PA CHILD CARE, LLC;
                          WESTERN PA CHILD CARE, LLC;
                         MID-ATLANTIC YOUTH SERVICES,
                                     Petitioners
                                   _____________

                             Petition for Writ of Mandamus
                       Directed to the U. S. District Court for the
                            Middle District of Pennsylvania
            (D.C. Civil Nos. 3-09-cv-00286, 3-09-cv-00291, 3-09-cv-00357,
                  3-09-cv-00630, 3-09-cv-02535 and 3-10-cv-00797)
                                     _____________

                       Submitted Pursuant to Fed. R. App. Pro. 21
                                  December 19, 2012

               Before: RENDELL, FISHER and JORDAN, Circuit Judges

                            (Opinion Filed: January 18, 2013)
                                    _____________

                                OPINION OF THE COURT
                                    _____________

PER CURIAM.

       Petitioners seek a writ of mandamus under the All Writs Act, 28 U.S.C. § 1651(a),

directing the District Court to set aside its discovery order entered on October 31, 2012,

and ordering certain discovery to be produced, namely expunged juvenile records.

Further, they seek an order directing the District Court to permit their Carey v. Piphus,

435 U.S. 247 (1977), defense.
       Mandamus is a “drastic and extraordinary remed[y]. . . . reserved for really

extraordinary causes.” Ex parte Fahey, 332 U.S. 258, 259-60 (1947). It is well

established that mandamus may only issue where (1) petitioners have “no other adequate

means” to attain the relief they seek; (2) their right to mandamus is “clear and

indisputable;” and (3) exercising discretion, we are satisfied that the mandamus “is

appropriate under the circumstances.” In re Briscoe, 448 F.3d 201, 212 (3d Cir. 2006)

(quoting Cheney v. United States Dist. Court, 542 U.S. 367, 380-81, (2004)).

       Petitioners have failed to satisfy these requirements. Petitioners have another

appropriate avenue for relief—direct appeal after the entry of a final judgment.

Hahnemann Univ. Hosp. v. Edgar, 74 F.3d 456, 461 (3d Cir. 1996). Mandamus may not

be “used as a substitute for the regular appeals process.” Cheney, 542 U.S. at 380-81.

Petitioners are seeking just such a substitute here.1

       For the foregoing reasons, we decline to employ one of “the most potent weapons

in the judicial arsenal,” id. at 380, to address the parties’ contentions, and will deny the

petition.




1
 We express no opinion as to the seriousness of the deprivation of a defense and the
denial of discovery deemed important to petitioners’ case. We note only that direct appeal
of such issues is the proper course.
                                           2